"1

AO 245B (CASDRev. 02/18) Judgmeut in a Criminal Case

 

UNITED STATES DISTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA .]UI)GMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November 1, 1987)
JESUS ALBERTO FLORES-SILVA (l)
Case Number: 3:]8-CR-0513l-A]B

Scott Pactor
Defendant’s Attorney

 

 

 

 

 

 

 

 

 

REGISTRATION No. 80761-298 F § am § §
m _ _
THE DEFENDANTZ JAN 1 0 2919
|X| pleaded guilty to count(s) One of the Inforlnation.
m was found guilty on count(s) cLERK__ U,S. DISTF@iCT COL}RT
alter a plea Of not guilty souTHERN ulsrsac‘r‘ <)F csaisoaaia
By ar -'-’u rv
Accordingly, the defendant is adiudged guilty of such count(s), which involve the following offense(s):
Tit|e and Section [ Nature of Offense Count
18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Senteneing Reform Act of 1984.

i:i The defendant has been found not guilty on count(s)

 

I:l Count(s) are dismissed on the motion of the United States.

 

[X} Assessment: SlO{]_OO - Rernitted

JVTA Assessment*: $
l:i

;Justiee for Vietims of Trafflcking Act of 201 5, Pub. L. No. l 14-22.
K Fine Waived E Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

    

 

  
 

.AN" oN`Y J. BATT
ITED STATES DIST

lA
T IUDGE

3:18-CR-05131-AJB

‘3»

AO 245B (CASD Rev. 02!18) Judgment in a Criminal Case

 

DEFENDANT: JESUS ALBERTO FLORES-SILVA (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-0513l-AJB

IMPRIS ONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|]|:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

|:l as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

i:| on or before
|:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

at , with a certified copy of this judgment

 

 

UNITED STATES l\/IARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-0513 l-AJB

